DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/24/2021 has been entered.  
4.	The following is a non-Final action in response to the communication filed on 05/25/2021. Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 have been amended; claims 2, 4, 9, 11, 16 and 18 are canceled. Therefore, claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are pending in this application.    


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Each of claims 1, 8 and 15 recites, “determining a fairness value for the generated test alteration, wherein the fairness value is determined based on all of the features selected from the group comprising a number of prerequisite concepts required to correctly answer a question a type of complexity of tested subject matter, a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a level of engagement, environmental conditions of a test administration, a group of test-takers of a test administration, a field of knowledge being tested, and a grade level” (emphasis added).
	However, the original disclosure does not have sufficient written description regarding the limitation identified above; and therefore, it does not enable one skilled in the art to make and/or use the invention. 

Instead, per the original disclosure, “environmental conditions” of the test administration appear to be utilized merely to determine the likelihood of cheating during exam (e.g. see [0040]). However, such process of determining the likelihood of cheating does not necessarily correspond to the process of determining the fairness value based on “environmental conditions”  of the test administration. 
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).

6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1, 3, 5-8, 10, 12-15, 17, 19 and 20 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1, 8 and 15 recites, “the features selected from the group comprising a number of prerequisite concepts required to correctly answer a question a type of complexity of tested subject matter, a comprehension burden of tested subject matter, a form of tested subject matter, a level of proficiency, a level of engagement, environmental conditions of a test administration, a group of test-takers of a test administration, a field of knowledge being tested, and a grade level” (emphasis added).
	Although each of the claims above involves Markush grouping, the grouping is not a closed group of alternative; and therefore, the current claims are indefinite. 
It is worth noting that a Markush grouping should be a closed group of alternatives (see MPEP 2173.05(h)). Accordingly, the term “comprising” should be replaced with --consisting of-- in order to rectify the above indefiniteness. 
●	Considering each of the current claims as a whole, which includes the process of determining a fairness value based on environmental conditions of a test administration, the prior art does not suggest the invention as currently claimed (see the prior office-action regarding the teaching of the prior art). 
Response to Arguments
7.	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 05/25/2021). However, the arguments are now moot since no prior art rejection is presented in this current office-action. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715